SUMMARY ORDER
Bernard Sorrentino appeals a judgment of the district court dismissing his products liability action against Barr Laboratories (“Barr”). We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues.
Insofar as Sorrentino seeks recovery on his own behalf, New York public policy bars this lawsuit. See Barker v. Kallash, 63 N.Y.2d 19, 25, 479 N.Y.S.2d 201, 468 N.E.2d 39 (1984) (“[W]hen the plaintiffs injury is a direct result of his knowing and intentional participation in a criminal act he cannot seek compensation for the loss, if the criminal act is judged to be so serious an offense as to warrant denial of recovery.”) (internal citation omitted). The murder of Sorrentino’s wife, of which he has been convicted, is a sufficiently serious offense to bar recovery. See id. at 26-27, 479 N.Y.S.2d 201, 468 N.E.2d 39 (holding that attempting to construct a pipe bomb is sufficiently severe). Further, Sorrentino, who has not been appointed as the personal representative of his wife’s estate, lacks standing to recover on behalf of the estate.
We therefore affirm the judgment of the district court.